Order entered June 28, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00782-CV

                            IN RE CHARLES JONES, Relator

                     On Appeal from the 59th Judicial District Court
                                Grayson County, Texas
                          Trial Court Cause No. CV-12-2015

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE